ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-365, concluding that RICHARD H. KRESS of CLARK, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of one year for violating RPC 1.7(a)(eonflict of interest), RPC 4.1 (truthfulness in statements to others), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that RICHARD H. KRESS is suspended from the practice of law for a period of one year and until the further Order of the Court, effective August 11, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.